7/29/2019 EAi260PX0AALRVu (588x373)
Case 8:18-cv-00259-PWG Document 25-6 Filed 08/05/19 Page 1 of 1

Exhibit -

 

Early on, the Supreme Court interpreted the constitutional
and statutory diversity rules as imposing important limitations on
federal jurisdiction. First, in Strawbridge v. Curtiss, the Court
determined that the statute generally requires “complete diver-
sity” among the parties, i.e., that every party on one side of an

action must be the citizen of a state different from that of every

 

JANUARY/Fepruary 2015 « THE FEDERAL LAWYER ° 67

https://pbs.twimg.com/media/EAi260PXoAALRVu?format=png&name=small

sa}
